(Davenport v. McKee, 94 N.C. 325, cited and approved).
Both parties appealed from the judgment of the Court below, and the plaintiffs' appeal was disposed of at the last Term of this Court.
The plaintiffs in the above named case, appealed to this Court. Their appeal was heard and determined at the last Term, and the action was dismissed. It hence becomes unnecessary to decide the question presented by the present, the defendants' appeal. Indeed, it turns out that this appeal was unnecessary, and it must therefore be dismissed, as having been improvidently taken. Davenport v. McKee, 94 N.C. 325.
Dismissed.
(277)